DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the central axes being offset (see 112 2nd paragraph rejection below) must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because of the term “is disclosed”. Correction is required. See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 22, 23, 26 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 7 requires that the central axis of the lower portion is offset with respect to a central axis of the upper first portion. At the instant, the limitation is indefinite.
The claims are drawn to the species shown in fig 13a, the only species that includes an extension. And, as clearly shown, the central axes are colinear. Correction is required.


Claims 22 and 26 requires that a connection between a groove and a slot. At the instant, it is unclear how a slot, which is a narrow opening, can be connected to a groove, which is a channel. That does not make sense. As shown in fig 13a, the connection is between a slot and a tab. 
Therefore, in order to continue with the examination, the limitation will be interpreted as mentioned before. Correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 6, 11, 14-16, 24, 25 and 28 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US Pat No 6,557,912 to Truong.

    PNG
    media_image1.png
    877
    974
    media_image1.png
    Greyscale

Truong discloses a system useable to barricade a door. The system comprises a stop that comprises an upper portion (1804) configured to contact a door, and a lower portion (2008) connected to an underside of the upper portion.
The upper portion comprises a 1st portion connected to the lower portion and an extension (1806) connectable to the 1st portion.
The system further comprises a receptacle (2006) comprising an opening to receive the lower portion of the stop when the stop is placed in the receptacle, wherein the receptacle is configured to be positioned in a hole in a floor proximate the door.

    PNG
    media_image2.png
    650
    1406
    media_image2.png
    Greyscale

Wherein, the stop when placed in receptacle is configurable by a user in a first mode by not connecting the extension to the first portion, and in a second mode by connecting the extension to the first portion.
Wherein, in the first mode the door can be opened by a gap before contacting the upper first portion, and wherein in the second mode the extension barricades the door while the door is closed.
The lower portion of the stop and the opening of the receptacle are cylindrical. 
The first portion includes a flat surface, wherein in the first mode the door contacts the upper first portion at the flat surface.
A central axis of the lower portion is colinear with a central axis of the upper first portion.
At least a portion of a periphery of the upper first portion is cylindrical. 
Wherein, the first portion includes a first surface, wherein in the first mode the first surface faces the door and the door contacts the upper portion at the first surface.
Wherein in the second mode, the extension (1806) is connectable to the first portion by sliding the extension into place relative to the first portion.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 6,557,912 to Truong in view of US Pat No 5,590,918 to Kambalov.
Truong fails to disclose that the central axis of the lower portion is offset with respect to the central axis of the upper portion.

    PNG
    media_image3.png
    556
    1071
    media_image3.png
    Greyscale

Kambalov teaches that it is well known in the art to provide a stop defining an upper portion (7) and a lower portion (6), wherein, a central axis of the upper portion is offset with respect to a central axis of the lower portion.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the shape of the stop described by Truong as one that has a central axis of the upper portion offset with respect to a central axis of the lower portion, as taught by Kambalov, in order to provide the upper portion closer to the door.

Allowable Subject Matter
Claims 22 and 26, as interpreted above, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 23 and 27 will also be allowed since the claims depend from claims 22 and 26.

At the instant, Hung (US 5904325) and Lefebvre (US 5226201) teaches the engagement as claimed. However, there is no motivation to combine the teaching with the device that Truong discloses.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS LUGO whose telephone number is (571)272-7058. The examiner can normally be reached M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Carlos Lugo/
Primary Examiner
Art Unit 3675



August 30, 2022